983 F.2d 1079
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Juan Armando ORDAZ-MENDEZ, Defendant-Appellant.
No. 92-50002.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 21, 1992.*Decided Dec. 30, 1992.

Before TANG, NOONAN and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Juan Armando Ordaz-Mendez appeals his conviction, following a guilty plea, for being a deported alien found in the United States in violation of 8 U.S.C. § 1326.   Pursuant to  Anders v. California, 386 U.S. 738 (1967), Ordaz-Mendez's counsel filed a brief stating that she finds no issues for review and a motion to withdraw.   Our independent review of the record pursuant to  Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issues for review.


3
Accordingly, we affirm the district court's judgment and grant counsel's motion to withdraw as counsel of record.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3